DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2017/0276994 A1).
Re claim 1, Hsu et al. discloses a device comprising a frame (50); a backlight module (30) disposed in the frame; a working panel (20) disposed on the frame; and a spacer (61, 62) disposed between the frame and the working panel, wherein at least a portion of the working panel and at least a portion of the spacer are in direct contact with an adhesive (93).
Re claim 2, Hsu et al. discloses the device further comprising a cover plate (10) disposed on the working panel (20), wherein a gap (53) is formed between the adhesive and the cover plate.
Re claim 3, Hsu et al. discloses the device wherein the frame comprises a side wall (52), and a length of the adhesive (93) is less than 50% of a length of an outer surface of the side wall in a cross-sectional view.
Re claim 5, Hsu et al. discloses the device wherein the spacer (61, 62) is disposed between the working panel (20) and the backlight module (30) to form a gap (632) between the working panel and the backlight module. 
Re claim 6, Hsu et al. discloses the device wherein the frame comprises a sidewall (52), the backlight module (30) comprises an optical film assembly (31), a side of the spacer facing the sidewall is misaligned with a side of the optical film assembly facing the side wall (Fig. 3).
Re claim 10, Hsu et al. discloses the device wherein the frame comprises a side wall (52), and a gap (53) is formed between the side wall and the backlight module. 
Re claim 11, Hsu et al. discloses the device wherein the spacer (61, 62) covers the gap (53) formed between the side wall and the backlight module (30).
Re claim 12, Hsu et al. discloses the device further comprising a cover plate (10) disposed on the working panel (20) and an adhesive layer (91) between the cover plate and the working panel. 
Re claim 13, Hsu et al. discloses the device wherein the working panel comprises a polarization layer (21) in contact with the adhesive layer (91) between the cover plate and the working panel.
Re claim 15, Hsu et al. discloses the device wherein a length of the adhesive layer (91) is greater than a length of the polarization layer (21). 

Allowable Subject Matter
Claims 4, 7-9 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871